IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 98-41545
                              (Summary Calendar)



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

SANTOS RODRIGUEZ,

                                               Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            (B-98-CR-402-04)
                         --------------------
                           December 11, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Defendant-Appellant Santos

Rodriguez has moved for leave to withdraw and has filed a brief in

accordance     with   Anders    v.   California,   386   U.S.   738   (1967).

Rodriguez was notified of counsel’s motion and brief but has not

filed a response to counsel’s motion. Both counsel’s brief and our

independent     review   of    the   record   show   that   there     are   no

nonfrivolous issues for appeal. Consequently, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH CIR.

R. 42.2.




                                               S:\OPINIONS\UNPUB\98\98-41545.0
                                                              4/29/04 4:51 am




                                2